Citation Nr: 0828008	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-24 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the effective date of July 1, 2003, of an 
apportionment award of the veteran's Department of Veterans 
Affairs benefits to MAB, is proper.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1949 to October 1952 and from June 1953 to April 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a special apportionment decision in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which granted an apportionment of 
the veteran's VA benefits to MAB, recognized as the veteran's 
estranged spouse.

In July 2008, the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted in August 2008.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 
20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the decision in August 2004 decision, the RO awarded an 
apportionment of the veteran's VA benefits to MAB, who was 
recognized as his estranged spouse, with payment to begin 
effective July 1, 2003.  

In a statement in November 2004, the veteran expressed 
agreement with the amount of the apportionment, but disagreed 
with the effective date of the award.  

In subsequent statements, the veteran stated that the 
apportionment should not have been granted in the first 
instance.  In a statement in September 2004, the veteran 
indicated that he and MAB had been separated for many years 
and were in the process of dissolving their marriage.  He 
added that the apportionment imposed a severe financial 
hardship on him.   

In his substantive appeal, the veteran asserted that he had 
been separated from MAB for several years and that for many 
years MAB has resided and had purchased a home with a man 
with whom she now had a common law marriage.  In a statement 
in August 2007, the veteran stated that he disagreed with the 
"entire apportionment" because he believed MAB was not 
entitled to the money.  

In a letter, dated in January 2008, the RO informed the 
veteran that the effective date of the apportionment and not 
the apportionment itself was on appeal.  

Under 38 C.F.R. § 3.458(c), a veteran's benefits will not be 
apportioned to a purported or legal spouse of the veteran if 
it has been determined that she has lived with another person 
and held herself out openly to the public to be the spouse of 
such other person, except where such relationship was entered 
into in good faith with a reasonable basis for the spouse 
believing that the marriage to the veteran was legally 
terminated.  

In light of the veteran's allegations, concerning his marital 
status, further development must be undertaken to determine 
if the underlying award of apportionment was valid, prior to 
addressing the claim of the effective date of the award.    

Also, the appropriate due process requirements for a 
contested claim were not entirely complied with during the 
pendency of the appeal.  38 U.S.C.A. § 7105A; 38 C.F.R. §§ 
19.100-102, 20.500-504.

Accordingly, the case is REMANDED for the following action:

1. Conduct an inquiry, such as a field 
examination, to determine whether the 
veteran and MAB are (1) legally 
married; and if not, (2) the date of 
dissolution of the marriage 
dissolution; or (3) whether MAB has 
remarried by civil ceremony or MAB has 
lived with a person other than the 
veteran and held herself out openly to 
the public to be the spouse of such 
other person.  Associate with the 
claims file documentation, including 
divorce decrees or marriage 
certificates, obtained through the 
inquiry.

2. Ensure the appropriate due process 
requirements for a contested claim are 
complied with to include notifying MAB 
of the veteran's appeal and sending her 
a copy of the appeal documents to 
include the statement of the case.  
38 U.S.C.A. § 7105A; 38 C.F.R. §§ 
19.100-102, 20.500-504.

3. After the above development is 
completed, readjudicate the claim to 
include consideration of the question 
of whether the apportionment awarded in 
August 2004 was valid in the first 
instance and did not contravene the 
provisions of 38 C.F.R. § 3.458(c).  
Thereafter provide the veteran and MAB 
with a supplemental statement of the 
case and return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




